Citation Nr: 1523548	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lung condition due to asbestos exposure.

4.  Entitlement to an increased rating for a left hand scar, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for a lung condition due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the October 2001 rating decision denying entitlement to service connection for bilateral hearing loss pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  A left ear hearing loss disability was noted on the Veteran's entrance examination.

3.  The Veteran's left ear hearing loss did not increase in severity beyond natural progression of the disability during service.

4.  The Veteran's current right ear hearing loss was not shown during service, or to a compensable degree within one year after service, and it is not otherwise due to, or aggravated by, a disease or injury during service.
5.  The Veteran has one six centimeter linear scar on his left hand, but it is neither painful nor unstable and does not produce any functional impairment beyond what is contemplated by the assigned rating for his left hand disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385.

3.  The criteria for an increased rating for a left hand scar have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-05.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO sent the Veteran a letter in September 2011 that satisfied the notice requirements of the VCAA for the claims on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran was provided examinations in July 2012 for this claims adjudicated by this decision.  There is no indication these examinations were inadequate.  The Veteran elected not to appear at a hearing regarding the claims.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

II.  New and Material Evidence Claim for Bilateral Hearing Loss

A September 1999 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that the Veteran had not submitted a well ground claim, as the evidence failed to show a current diagnosis for the condition.  Thereafter, in October 2001, the RO readjudicated the Veteran's claim in light of the enactment of the VCAA and again denied service connection for hearing loss as the Veteran did not submit any additional evidence in support of his claim.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of entitlement to service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran submitted evidence of a current diagnosis for bilateral hearing loss in December 2011.  This diagnosis was confirmed during a July 2012 VA examination.  The lack of current diagnosis was the basis for the prior denial.  Thus, evidence of a current diagnosis for bilateral hearing loss constitutes new and material evidence that warrants reopening of the Veteran's claim.  

III.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The second and third elements of a service-connection in the case of a listed chronic disease may be established by showing continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 3.303(b)).  Sensorineural hearing loss may be considered a listed chronic disease on the basis of organic diseases of the nervous system.  See 38 U.S.C.A. § 1101.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Service connection will be presumed for chronic diseases that become manifest to a compensable degree within one year of service or in service and at any time thereafter.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As previously noted, a July 2012 VA examination report shows the Veteran has a current bilateral hearing loss disability as defined by VA, satisfying the current disability requirement for service connection.  The Veteran's auditory threshold exceeded 40 decibels at 2000, 3000 and 4000 Hz bilaterally during the examination.  This diagnosis is confirmed by private treatment records submitted by the Veteran.  Thus, it is clear the Veteran has a current bilateral hearing loss disability.

There is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination.  38 C.F.R. § 3.304(b).  The Veteran's left ear hearing loss was noted at his entry into active service, as it was diagnosed by testing in a September 1981 entrance examination.  Thus, he is not presumed to have been in sound condition upon entry into service for that condition.  38 C.F.R. § 3.304(b).  The Veteran's inability to observe hearing loss at the time of his entry into service does not negate the existence of a disability in the left ear diagnosed by objective testing at that time.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (noting that to show a preexisting condition, the disease need not be symptomatic at the time of the evaluation, so long as it is diagnosed).  Thus, the Veteran may only bring a claim of aggravation of his preexisting left ear hearing loss disability.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  

There is a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  38 C.F.R. § 3.306.  The claimant has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012).  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, the evidence does not establish that the Veteran's left ear hearing loss worsened in severity during service.  A July 2012 VA examiner compared the results of the September 1981 entrance examination with the September 1984 separation examination, which both show high frequency left ear hearing loss, and determined there was not a significant threshold shift in the Veteran's left ear auditory thresholds during service.  Based on this rationale, he concluded the Veteran's pre-existing left ear hearing loss was not aggravated beyond the normal progression of the disease during service.  Thus, the presumption of aggravation has not been triggered as the Veteran has failed to meet his burden of establishing worsening of the disability in service.  See Wagner, 370 F.3d at 1095-96

The July 2012 examiner also determined it is less likely than not that the Veteran's right ear hearing loss was caused by acoustic trauma during service.  After noting the Veteran's hearing in the right ear was within normal limits at the time of his separation, the examiner determined there was no significant threshold shift in the Veteran's right ear auditory thresholds during service.  The examiner explained that "current science indicates that understanding of the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely," citing a 2005 Institute of Medicine study on the implications of noise exposure during military service.  

There is also no evidence of record that establishes the Veteran's right ear hearing loss manifested to a compensable degree within one year of service or in service and at any time thereafter.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The Veteran has submitted statements from family members attesting to his hearing difficulties since separating from service.  The Veteran and other lay witnesses are competent to report his observable symptoms and history, including when he first perceived hearing difficulties, and such reports must be considered in the adjudication of his claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, they are not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385

Ultimately, the evidence shows the Veteran had pre-existing left ear hearing loss that was not aggravated beyond the normal progression of the disability during service.  A preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss is a result of his service, so the reasonable doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).  Thus, his claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  

IV.  Increased Rating for Left Hand Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Scars are rated under 38 C.F.R. § 4.118.  Specifically, the scar on the Veteran's left hand was rated under Diagnostic Code 7805, which directs the disability be analyzed under the diagnostic code which most closely addresses the symptoms.  See 38 C.F.R. § 4.118.  Diagnostic Code 7804 most closely addresses the Veteran's disability, as a scar other than on the head, face, or neck.  Id.  Under this diagnostic code, a 10 percent rating is for one or two scars that are unstable or painful, and a 20 percent rating is for three or four unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  The maximum 30 percent requires five or more unstable or painful scars.  Id.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A July 2012 VA examination revealed the presence of a linear scar on the Veteran's left distal palmar skin crease extending from the ulnar side of the left index metacarpophalangeal joint to the midportion of the palmar skin increase overlying  the fifth metacarpal.  The examiner determined the scar is approximately 6 centimeters in length and 1 millimeter in width.  The examiner noted the scar is not painful or unstable.  The scar was described as nontender and was not elevated or depressed.  There was no evidence of nodularity, erythema or drainage.  The examiner stated the scar is well-healed and without any fixation to the underlying tissue, skin breakdown, contracture, or pain while gripping.  This evidence does not support a higher rating under Diagnostic Code 7804, and thus, a compensable rating for the left hand scar is not warranted.  

All applicable diagnostic codes have also been considered; however, the Veteran's scar would not receive a compensable rating under any analogous code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The scar is not on his head, face, or neck, so Diagnostic Code 7800 is not applicable.  See 38 C.F.R. § 4.118.  Further, there is no evidence showing that the scar is deep, nonlinear, or covers an area of at least 39 square centimeters to warrant a compensable rating under Diagnostic Codes 7801 or 7802.  See id.  A rating under Diagnostic Code 7805 for functional impairment is not appropriate because there is no indication that the scar causes any functional impairment other than what is already contemplated by the assigned rating for orthopedic impairment of the left hand.  See id.  There is also no evidence of any skin disorder other than a healed scar, which could be rated under a different diagnostic code.  See id.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's scar are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address irregularity, instability, and pain in scars.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board has also considered total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompasses of claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the record does not provide any indication of unemployability in this case.  Thus, further consideration of TDIU is unnecessary.  

The preponderance of the evidence is against a compensable rating for the Veteran's left hand scar.  See 38 C.F.R. § 4.118.  As such, the benefit of the doubt is inapplicable, and the claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an increased rating for a left hand scar is denied.


REMAND

M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29 lays out specific procedures that should be followed in the development of claims for service connection for asbestos-related diseases.  It states a claim is not substantially complete if a Veteran alleges exposure to asbestos during service, but does not claim service connection for a specific disability.  See M21-1MR, Part IV, Subpart ii, 1.H.29.c.  Here, the Veteran has not identified the specific disease that allegedly resulted from asbestos exposure, nor has he provided any details regarding the claimed in-service exposure.  

The procedures for incomplete claims state the claim should not be processed as a denial and require the RO to contact the Veteran by telephone, whenever possible, to obtain the information needed to substantiate the claim.  Id.  While a September 2011 Veterans Claims Assistance Act notice asked the Veteran to identify the specific disease claimed to be due to asbestos exposure, there is no indication in the claims file that the additional steps outlined in M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29 have been taken to assist the Veteran in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by telephone, if possible, and ask him to identify the specific disease that he claims is due to asbestos exposure and solicit a statement regarding the alleged dates and places of such exposure.

2.  After the foregoing step is complete, determine whether there is sufficient information to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or to allow meaningful research of the Navy or National Archives and Records Administration (NARA) records.

3.  Undertake any additional development deemed necessary.

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


